 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. Hofert Co. and International Woodworkers ofAmerica, Local 3-38, AFL-CIO. Case 19-CA-1482528 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 14 October 1983 Administrative Law JudgeJerrold H. Shapiro issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed cross-exceptionsand a brief in support of its cross-exceptions and inopposition to the Respondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing tosign a written contract embodying the terms of anoral agreement reached with the Union on 14 April1982. We find merit in the Respondent's exceptionsto this finding.The facts, as more fully set forth by the judge,are as follows. Since 1969 the Respondent and theUnion have been parties to successive collective-bargaining agreements, the most recent of whichexpired on 30 June 1981. Negotiations for a succes-sor agreement began in May 1981 and continuedthrough September 1981. At the end of the 13thsession on 28 September, after rapid changes of po-sitions on both sides, the Union believed that com-plete agreement had been reached and the Re-spondent expressed optimism and volunteered todraft a document. The next day, the Respondenthand delivered a proposed contract to the Unionwith a cover letter by Scott, Respondent's generalmanager, which stated, inter alia:The General Counsel filed a motion to strike an attachment to theRespondent's brief, namely, an affidavit submitted by the Respondent'sattorney, Lemly, in explanation of certain discrepancies in the Respond-ent's 8 June 1982 contract proposal. The Charging Party joined in theGeneral Counsel's motion. The Respondent filed a response to themotion and subsequently filed a motion to reopen the record for the pur-pose of admitting the affidavit. The Charging Party thereafter filed a re-sponse to the Respondent's motion. After considering all of the motionsand the responses thereto, we have decided to grant the General Coun-sel's motion to strike and to deny the Respondent's motion to reopen be-cause the Respondent's posthearing evidence constitutes neither newlydiscovered nor previously unavailable evidence. We further note that inany event the proferred evidence would not affect the results of our deci-sion....enclosed please find my revised finaloffer. This proposal will be open throughWednesday [7 October 1981] after which date itwill be withdrawn if it has not been accepted.[Emphasis added.]On 1 October Union President Lowery2tele-phoned Scott and pointed out certain discrepanciesbetween the Respondent's proposal and what theUnion believed had been agreed to on 28 Septem-ber. Scott agreed to make some, but not all, of therevisions requested by the Union and on 2 Octobermailed Lowery a revised draft. Scott's cover letterspecified three revisions and ended by stating, "Ihope that this document will represent a basis foragreement." The Union received the revised pro-posal on 6 October. On 7 October Lowery wrote aletter to Scott acknowledging the revisions of 2October, but asserting that the Respondent's pro-posal still contained six changes from what wasagreed to on 28 September. Lowery enclosed adraft reflecting the Union's version of the allegedagreement for the Respondent's signature.By letter dated 16 October, Scott remindedLowery that Scott's 29 September cover letterspecified that the Respondent's final offer was openthrough 7 October, but the Union had rejected thatoffer on 7 October and had submitted a new pro-posal. Scott asserted that the parties were at im-passe with five issues remaining unresolved andthat, as a result, the Respondent intended to imple-ment its final offer as of 25 October, with retroac-tivity on wages only. On 25 October the Respond-ent did implement the wage and benefit provisionsof its final offer.In subsequent correspondence, the Union contin-ued to press the Respondent to sign the Union'sdraft of the agreement allegedly reached on 28September. On 29 October the Union filed anunfair labor practice charge alleging, inter alia, thatthe Respondent violated Section 8(a)(5) by refusingto sign a written contract reflecting an oral agree-ment reached by the parties on 28 September. On 2November Scott wrote a letter to Lowery explain-ing the Respondent's position that the parties hadnot reached full agreement on 28 September, reiter-ating that the process had reached impasse, andstating, "You have my final proposal and I haveyours."On 24 February 1982 the Union was notified thatits appeal from the dismissal of its unfair laborpractice charge was denied on the grounds that theparties had not reached full agreement on 28 Sep-2 Lowery served as president through June 1982 and was succeededby Johnston, the vice president, who also attended the contract negotia-tions.269 NLRB No. 94520 J. HOFERT CO.tember 1981. The Union then discussed the situa-tion with unit employees at its next monthly meet-ing, at which time the employees voted to acceptthe Respondent's 29 September proposal, as revisedon 2 October. Thereafter, on 14 April 1982, theUnion wrote Scott that "it appears that after 13meetings and much confusion we have finallyreached agreement" and therefore requested theRespondent "to sign several copies." The Unionalso wrote another letter to Scott proposing to"reopen negotiations for the purpose of negotiatingamendments to the Rate Schedule." Scott's 11 Mayresponse included the following:I must, at this time, remind you that my offerof [29 September 1981] was only open for con-sideration through [7 October 1981]. For thisreason, along with some significant changes incircumstances which have rendered that pro-posal inappropriate, the [29 September 1981]proposal is no longer on the bargaining table.Please be assured, however, that we would behappy to resume negotiations on contract andwage issues at some mutually agreeable time.Please contact me as soon as possible, so thatwe can arrange for a meeting place.On 8 June the parties met face-to-face for thefirst time since 28 September 1981. Respondentpresented the Union with a new contract proposalwhich included changes in three areas: (1) Union'sright of access to the jobsites; (2) payment for em-ployee travel to distant jobsites; and (3) Union'sright to information about subcontracting of unitwork. After Scott responded to Lowery's requestfor the reasons underlying the changes, Lowerysaid that he would review the proposal and getback to Scott. The parties then discussed what todo about increased medical insurance premiumsthat had been imposed by the carrier, and theUnion presented its proposal for an 8-percent wageincrease for the contract year beginning July 1982.The parties next met on 12 July. Johnston, whoby then had become the Union's president, openedthe meeting by requesting Scott to sign the Re-spondent's 29 September proposal, as revised. Scottresponded that the time limit on that proposal hadexpired long ago. Johnston then stated that theUnion only wanted to negotiate concerning wages,but Scott responded that he did not want to talkabout wages until the contract issue was resolved.About 10 days later, the Union filed the instantunfair labor practice charge. The parties had heldno further meetings as of the time of the hearing.The judge found that the Respondent intendedits 29 September 1981 proposal to remain on thebargaining table even though the Union failed toaccept it by 7 October 1981. The judge relied onthe following conduct by the Respondent: its fail-ure to replace its 29 September proposal with an-other one between 7 October 1981 and 8 June1982; its 2 November statement to the Union, "Youhave my final proposal and I have yours"; and itsannouncement on 16 October that it intended toimplement the terms of its final proposal. He there-fore concluded that the Respondent's proposal hadnot been withdrawn when the Union notified theRespondent of its acceptance of the proposal inApril 1982. The judge also rejected the Respond-ent's argument that the 29 September proposal hadterminated prior to the Union's acceptance due tothe lapse of time between the date of the offer andthe date of the acceptance. Considering that theUnion's delay in acceptance was caused by its pur-suit of an unfair labor practice charge, the judgefound that the Union's acceptance was made withina reasonable period of time. Finally, the judge re-jected the Respondent's argument that changed cir-cumstances, e.g., its increased bargaining strengthin the spring following its heavy production sched-ule of the fall, justified its refusal to sign the 29September proposal the following May. Based onall of the above, the judge concluded that the Re-spondent's 29 September 1981 proposal remainedviable when the Union accepted it on 14 April1982.We disagree with the judge's conclusions, par-ticularly his conclusion that the Respondent's 29September proposal was not withdrawn when theUnion failed to accept it by 7 October. As thejudge himself concedes, the 7 October deadline es-tablished in the Respondent's 29 September coverletter was explicit and unequivocal. Moreover, thejudge found, and we agree, that the Respondent's 2October cover letter merely indicated revisions tothe 29 September proposal without affecting the 7October deadline. Thus, when the Union put forthits own proposal on 7 October in lieu of acceptingthe Respondent's 29 September proposal, the con-dition precedent for withdrawal came into effect.We therefore conclude, contrary to the judge, thatthe Respondent's 29 September proposal was with-drawn on 7 October under the explicit terms ofthat offer.Moreover, we do not agree that the Respond-ent's conduct after 7 October establishes that its 29September proposal was still on the bargainingtable in April 1982. We find no support for thejudge's proposition of law that a party cannotwithdraw a bargaining proposal and fail to replaceit with a new proposal without violating Section8(a)(5). Here, it is clear that the parties had reachedimpasse by 7 October on a number of significant-521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand unresolved issues. Thus, because the parties'duty to bargain during impasse is suspended pend-ing a change in circumstances,3the Respondentwas under no legal obligation to put forth a newproposal when its final proposal was rejected bythe Union, regardless of whether the final proposalwas explicitly withdrawn. Similarly, because theexistence of impasse permits an employer to makeunilateral changes in working conditions consistentwith its rejected offer,4we find that no inferencethat the 29 September proposal remained on thebargaining table can be drawn from the Respond-ent's partial implementation of its final offer. Final-ly, with regard to the judge's reliance on the Re-spondent's statement in its 2 November letter,"You have my final proposal and I have yours,"we find that this statement, when read in the con-text of the letter as a whole, is at best ambiguous interms of implying a continued existence to the 29September proposal. We further find that this state-ment by the Respondent, standing alone, does notestablish that the 29 September proposal had notbeen withdrawn on 7 October.Based on the foregoing, we find that the Re-spondent's 29 September proposal as revised on 2October was explicitly withdrawn on 7 Octoberand that the Respondent's later conduct did not in-dicate any contrary intention. We therefore con-clude that the Respondent did not violate Section8(a)(5) when it refused the Union's 14 April 1982request to execute a collective-bargaining agree-ment based on the Respondent's 29 September pro-posal.5 Accordingly, we shall dismiss the complaintin its entirety.ORDERThe complaint is dismissed.s See, e.g., HI-Way Billboards, 206 NLRB 22, 23 (1973); Transport Co.,175 NLRB 763, 767 (1969), enfd. 438 F.2d 258 (5th Cir. 1971).4 See, e.g., Taft Broadcasting Co., 163 NLRB 475, 478 (1967), enfd. 395F.2d 622 (D.C. Cir. 1968); BI-Rite Foods, 147 NLRB 59, 64-65 (1964).a In view of this conclusion, we find it unnecessary to reach thejudge's additional findings that the Respondent's offer did not terminatedue to the lapse of time between the date of the offer and the date of theacceptance or due to any changed circumstances since the time of theoffer.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge.This proceeding in which a hearing was held on March15, 1983, is based on an unfair labor practice charge filedon July 22, 1982, by International Woodworkers ofAmerica, Local 3-38, AFL-CIO, herein called theUnion, and on a complaint issued on September 9, 1982,by the General Counsel of the National Labor RelationsBoard alleging that J. Hofert Co., herein called the Re-spondent, is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the National LaborRelations Act, herein called the Act, by refusing to signa collective-bargaining agreement reached with theUnion. The Respondent filed an answer to the complaintdenying the commission of the alleged unfair labor prac-tices.'On the entire record,2from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs, I make the followingFINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceThe Respondent grows and sells Christmas trees in theState of Washington. It has facilities in Olympia andShelton, Washington. Since 1969 the Union has repre-sented the production and maintenance employees em-ployed by the Respondent at these two facilities. TheRespondent and the Union have been parties to succes-sive collective-bargaining contracts covering these em-ployees. The most recent contract terminated on June30, 1981. In May 1981 the parties commenced negotia-tions for a successor agreement, but as of September 28,1981, had not been able to reach an agreement. The Sep-tember 28 bargaining session ended with the union nego-tiators believing that the parties had reached agreementon all of the terms of a new contract, and that the Re-spondent would reduce the agreement into writing sothat the Union could submit it to its membership for rati-fication. On September 29, 1981, the Respondent's gener-al manager, Scott Scott, who was its principle negotiatorhand delivered to the Union a proposed contract accom-panied by a transmittal letter signed by Scott whichreads as follows:As I promised yesterday, enclosed please find myrevised final offer. This proposal will be openthrough Wednesday, Oct. 7, 1981, after which dateit will be withdrawn if it has not been accepted.In an effort to bring these negotiations to a suc-cessful conclusion I have addressed myself to someof your concerns expressed in our last meeting. Youwill note changes in the following paragraphs andschedules: 1.1, 1.2, 12.6, and wages. I think that it isimportant that you realize that I have no moreroom to move, and as such I do not intend to meetwith you again on these issues. After thirteen meet-ings and countless proposals and counter-proposals,I think that we have definitely reached an impasse.If you have questions regarding this proposal,please do not hesitate to contact me.The Respondent admits it is an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act and meets the NationalLabor Relations Board's applicable discretionary jurisdictional standard.Also the Respondent admits that the Union is a labor organization withinthe meaning of Sec. 2(5) of the Act.2 The motions of the Charging Party and the Respondent to correctthe transcript are granted.522 J. HOFERT CO.On receipt of the Respondent's September 29, 1981contract proposal, the Union's president, James Lowery,its principle negotiator, discovered that as far as theUnion was concerned that Scott in drafting the Septem-ber 29 contract proposal had in several respects miscon-strued what the parties had agreed upon at the Septem-ber 28 bargaining session. On October I Lowery tele-phoned Scott and told him that the Respondent's Sep-tember 29 contract proposal failed to embody the agree-ment reached by the parties at the September 28 bargain-ing session in several respects, which Lowery enumer-ated. Scott agreed to revise the September 29 proposal inthree of these respects, but in all other respects refusedto change the proposal as requested by Lowery, and re-fused to meet with Lowery to discuss the items still indispute because, as Scott explained to Lowery, he feltthat further discussion would not be fruitful as the par-ties were at an impasse. On October 2, 1981, Scott wrotea letter to Lowery acknowledging this conversation andenclosed a copy of the September 29 contract proposalwith the revisions which Scott had agreed to make.Scott's October 2 letter to Lowery reads as follows:Pursuant to our phone conversation of yesterdayafternoon, I have revised the following areas of mySept. 29, 1981 proposal:1. I have added our choose and cut agreementas number 16 in our list of past practices.2. I have added the no strike/no lockoutwaiver to the wage reopener clause.3. I have reinserted the word "terms" in theManagement Rights Clause.I hope that this new document will represent abasis for agreement.Since this letter with the enclosed revised contract pro-posal was sent by mail, it was not received by the Unionuntil October 6.On October 7, 1981 Lowery wrote Scott as fol-lows:We accept the items you mention as changes inyour letter of October 2, 1981, but remind you thatother items were discovered and agreed to at ourmeeting of September 28, 1981. We therefore agreeyour contract draft should be amended as you pro-pose in your October 2, 1981 letter, however, theother items I brought to your attention in ourphone conversation on October 1, 1981, constitutechanges from the agreement reached on September28, 1981, specifically the changes I pointed out areas follows:[Lists six alleged changes made by the Respond-ent.]When we left the bargaining table on September28, 1981 we had an agreement. We demand thatyou execute a written contract conforming to thatagreement.I have enclosed a proposed draft of the contractwe agreed to in that meeting for your signature.Once we receive a signed copy we will take thatproposal to the membership for a ratification vote.If we have not received a signed agreementwithin a week from October 9, 1981, we will file anunfair labor practice charge.On October 16, 1981, Scott in reply wrote Lowery asfollows:As you know, I forwarded my final proposal toyou on Sept. 29, 1981, including, at that time, acover letter which advised you that the proposalwould be open through October 7, 1981. Subse-quently, we discussed that proposal and, as a result,I corrected three inadvertent omissions and sentyou a revised copy on October 2, 1981. Unfortu-nately, you have, with your letter of October 7,1981, rejected my final offer and presented a newproposal with which we cannot agree.It is, therefore, apparent that we are at impasseand that the following issues still separate us:1.13.3Article XIIIArticle XIV16.3Please bear in mind that these issues, particularly1.1, 12.6, Article XIII, and Article XIV have, de-spite our best efforts to resolve them, remained atthe heart of our disagreement throughout this proc-ess; a process which has now involved 13 meetingsand five months.As a result of this impasse, we intend to imple-ment our final offer as of October 25, 1981. This im-plementation will include full retroactivity to July1, 1981, on wages only, for all regular employees asof October 25, 1981.If you have any questions regarding this plan,please do not hesitate to ask.On October 25, 1981, as indicated in Scott's letter toLowery of October 16, 1982, the Respondent did in factimplement all of the economic provisions contained in its"final offer," i.e., wages, vacations, holidays, medical in-surance, etc.During the latter part of October 1981, Lowery wroteto Scott reiterating the Union's contention that the par-ties had reached agreement on September 28, 1981, on allof the terms of a collective-bargaining agreement, whichterms were embodied in the contract mailed by Loweryto Scott on October 7. Lowery also repeated his earlierthreat to file unfair labor practice charges with theBoard if Scott failed to sign this contract. On October29, 1981, Lowery, on behalf of the Union, filed an unfairlabor practice charge against the Respondent in Case 19-CA-14027, alleging that the Respondent violated Section8(a)(1) and (5) and Section 8(d) of the Act by, amongother things, failing and refusing to sign a written collec-tive-bargaining agreement to which it had orally agreedon September 28, 1981.On November 2, 1981, Scott wrote Lowery. Scott'sletter, after explaining in detail why no agreement wasreached by the parties during the September 28 bargain-ing session, concluded with the following statements:523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOnce again, then, I must state that after 13 meetingsspanning five months and incorporating at least 10written proposals, this negotiating process hasreached impasse. You have my final proposal and Ihave yours.If you have any questions or comments, please donot hesitate to contact me.During the period of time that the Union's unfair laborpractice charge was pending before the Board's GeneralCounsel there were no collective-bargaining negotiations.The Union made no attempt to arrange for further nego-tiation meetings inasmuch as it took the position that italready had negotiated a collective-bargaining agreementat the September 28 negotiation meeting and it waspressing this contention using the Board's processes.During the end of February or the first day of March1981 the ,Union and the Respondent were notified byletter from the General Counsel's Office of Appeals thatthe Union's unfair labor practice charge was withoutmerit.3 With respect to the Union's contention that theparties on September 28 had reached agreement on all ofthe terms of a collective-bargaining agreement, the Gen-eral Counsel concluded that "the evidence developedduring the investigation disclosed that there were mutualmistakes with regard to the language of a number of con-tract proposals as of September 28, 1981."When it learned that the Board's General Counsel hadrejected its contention that the parties had reached acomplete agreement during the September 28 negotiatingsession, the Union notified the unit employees at the nextregularly scheduled union meeting and at the same timethe unit employees voted to accept the Respondent's lastcontract proposal, namely, the proposal of September 29,1981, as modified by the three revisions of October 2,1981, herein for the sake of convenience called the Sep-tember 29, 1981 contract proposal.On April 14, 1982, union business agent Gib Johnstonwrote Scott that "it appears that after 13 meetings andmuch confusion we have finally reached agreement. Ifyou would be so kind as to sign several copies (we needthree) and send them over, we will sign and return what-ever copies you might need." By letter dated April 22,1982, Scott informed Johnston that he had no idea whatJohnston was talking about in his April 14 letter andasked Johnston "to be more explicit so that I know howto respond." In response Johnston on April 26, 1982,wrote Scott as follows: "I would direct you to your pro-posed Employment Agreement by and between [the Re-spondent and the Union] dated September 29, 1981 com-prised of 14 pages plus attached exhibits A, B, and C;and included changes made in your cover letter of Octo-ber 2, 1981."On April 28, 1982, Johnston wrote Scott stating that"as provided in Exhibit A of the Working Agreementwe are proposing that we reopen negotiations for thes The General Counsel's Regional Office for Region 19 had previouslydismissed the Union's charge and, as was its right under the Board'sRules and Regulations, the Union appealed the dismissal to the GeneralCounsel's Office of Appeals.purpose of negotiating amendments to the Rate Sched-ule."4On May 11, 1982, Scott, by letter, replied to John-ston's April 26 and 28 letters, as follows:Thank you for your letter of April 26, 1982 inwhich you have clarified your earlier correspond-ence. Based on the information contained in thosetwo letters, I now understand that you are willingto accept the proposal which I advanced on Sept.29, 1981 including the corrections made on October2, 1981.I must, at this time, remind you that my offer ofSept. 29, 1981 was only open for considerationthrough Oct. 7, 1981. For this reason, along withsome significant changes in circumstances whichhave rendered that proposal inappropriate, the Sept.29, 1981 proposal is no longer on the bargainingtable.Please be assured, however, that we would behappy to resume negotiations on contract and wageissues at some mutually agreeable time. Please con-tact me as soon as possible, so that we can arrangefor a meeting date.On May 26, 1982, Scott wrote Johnston as follows:We have recently been advised by our medicalinsurance provider, Blue Cross, that their premiumrates will be hiked as of June 1, 1982. The increasefor a single employee will be from the presentmonthly premium of $35.60 to $48.60.In accordance with section 10.1 of our workingagreements we at J. Hofert Co. are bound to pay$35.60 per month toward the cost of the insurancefor each regular employee. As of June 1, 1982 wewill begin deducting any premium amounts above$35.60 from each employee.We would certainly be willing to discuss thisissue along with the other contract and wage issuesmentioned in my letter of May 11, 1982, at somemutually agreeable time. Please contact me as soonas possible, so that we can arrange for a meetingdate.By his letter of May 29, 1982, Johnston responded toScott's letters of May I and 26, 1982, as follows:4 The portion of the Respondent's September 29 contract proposaldealing with wages, which was implemented by the Respondent in Octo-ber 1982, provides in pertinent part that "no earlier than 90 days, and nolater than 60 days prior to the anniversary date of this agreement (July 1)during 1982 and/or 1983, the Union may send a written request to theEmployer to reopen negotiations for the purpose, and only for the pur-pose, of negotiating amendments to the above rate schedule [referring toemployees' rates of pay] only."6 Art. 10.1 of the Respondent's September 29 contract proposal whichdeals with "medical insurance benefits," and which was implemented inOctober 1981 by the Respondent, provides in pertinent part that the Re-spondent shall pay $35.60 a month toward the cost of each employee'sinsurance coverage but that "if the carrier increases its premium chargesfor such medical insurance above the current rate of $35.60 a month, theEmployer and the Union shall enter into immediate collective-bargainingnegotiations for the purpose, and solely for the purpose, of allocating thecosts of such coverage among the parties."524 J. HOFERT CO.Re: your letters of May 11, and May 26, 1982.I would suggest Tues., June 8 at 2 PM as a datewe could meet. Let me know as soon as possible ifthis would fit your schedule so that I can informmy committee.In regards to the medical premium rate increasefrom Blue Cross:Since we had not been notified of any rate in-crease in time to meet with you and determine howthese increased costs should be allocated and therehas been no authorization to deduct these costsfrom the employees' pay checks, it is our positionthat the employer should pay the increased costuntil such time as we can meet and determine howthese allocations should be made.On June 1, 1982, Scott by letter notified Johnston"that June 8 at 2 p.m. will be a good time to meet anddiscuss wages, contract issues and medical insurance."On June 8, 1982, the parties met as scheduled. Themeetings started with Scott presenting to the Union's ne-gotiators a new contract proposal, instead of the Compa-ny's September 29, 1981 proposal. Scott, the Company'sspokesperson, told Lowery, the Union's spokesperson,that there were three significant changes in this new pro-posal when compared to the September 29 proposal. Hepointed out these changes, as follows: the September 29proposal provides, as did the recently terminated agree-ment, that employees' pay "will start when timecards arepunched at the employees' normal workplace ...andpay will end when timecards are punched at the end ofthe shift," whereas, the June 8 proposal provides that"pay will start ...when the employee reaches a desig-nated worksite and will end when the employee is re-leased at the end of the day." The September 29 propos-al provides, as does the recently terminated contract,that "union representatives will be allowed access to theemployees on the job with prior notice to the employer,"whereas, the June 8 proposal provides that for the pur-poses of access to the employees on the job that theunion representatives shall "first notify the general man-ager or a designee at least 3 days in advance of the pro-posed visit and secure written approval for that visit."The September 29 proposal as well as the recently termi-nated contract contain no limitation on the Union's rightto information about the Respondent's subcontracting ofbargaining unit work, whereas, the June 8 proposal pro-vides that "the employer shall have no obligation to pro-vide the Union any information whatsoever regardingsuch subcontractors, including copies of subcontract doc-uments, bids submitted, correspondence or other docu-ments covering the terms of such subcontracts, but thatupon request the Respondent will provide the Unionwith a list of subcontracts, the date each such subcon-tract was posted and the names of any regular unit em-ployees who applied for the subcontract."Lowery asked Scott to explain why the Respondenthad made the above three changes in its September 29contract proposal. Scott explained that as a result of twoinstances which had occurred in 1981 that he felt justi-fied in including the 3 days' notice requirement for unionaccess to the jobsites. With respect to his reason for nowproposing that employees' wages be computed from thetime they arrived and left a jobsite, rather than from thetime they punched their timecards at the Company's fa-cilities, Scott explained that the Company had acquiredland located at Mossyrock, Washington, which requiredemployees to travel as much as 2 hours each way. And,regarding the proposed limitation on furnishing informa-tion to the Union about subcontracting of bargaining unitwork, Scott stated that the Respondent felt that its deal-ings with subcontractors was none of the Union's busi-ness.When Scott finished giving his explanation for theabove three differences between the Company's Septem-ber 29 proposal and its June 8 proposal, he indicated tothe union representatives that the remainder of the June8 proposal was the same as the September 29 proposal.Union Representative Lowery at this point stated: "We'llreview that and get back to you."On June 11, 1982, Scott wrote Lowery and informedhim that the Respondent had decided to increase itsshare of the cost of the employees' medical insurance to$48.60 which would cover the entire increase, and ex-plained the Respondent's reason for doing this, but alsonoted that "since this additional contribution amounts toa 1.5% increase against the base rate of $5.06 per hour,whatever small pay raise we could have contemplatedbefore has been made less likely." Scott ended this letterby indicating he was enclosing some of the informationabout the alternative medical insurance plans requestedby the Union and asked the Union to contact him to ar-range for the next meeting.On July 12, 1982, the parties held their next meetingwhich started with Union Representative Johnstonasking Scott to sign the Respondent's September 29 con-tract proposal. Scott replied by stating that the time limiton that proposal had expired a long time ago and thatthe parties should sit down and negotiate the terms of acollective-bargaining agreement. Johnston, who indicatedthat the Union was accepting the Respondent's offer topick up the entire increase in the employees' medical in-surance, stated that the only thing left to discuss waswages and indicated that the Union wanted to negotiateabout wages. Scott refused to negotiate about the em-ployees' wages, explaining to the Union that he wouldonly negotiate about wages when the Union indicatedthat it was prepared to negotiate for a new collective-bargaining agreement. During the meeting Union Busi-ness Representative Johnston pointed out to Scott thatthe Respondent's June 8 contract proposal was differentfrom the September 29 proposal in many more waysthan the three pointed out by Scott at the last meeting.Scott replied by stating, "that that was not intentional, itmust have been an error of some type."6^ In addition to the three differences between the Respondent's Sep-tember 29 proposal and its June 8 proposal mentioned by Scott at theJune 8 meeting there were 13 or 14 additional differences between thesetwo proposals, some of which were significant, which Scott failed tomention. Scott testified that the only differences between the September29 and the June 8 proposal were the three he mentioned to the Union onJune 8. Later Scott testified that it was not his intent to make the June 8proposal any different from the September 29 proposal other than in theContinued525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 13, 1982, Scott wrote Johnston expressing sur-prise and dismay about the Union's bargaining position,stating that the Union had known "long and well" thatthe Respondent's September 28, 1981 contract proposalhad been withdrawn on October 7, 1981, and argued thatthe Union's willingness to negotiate at the meeting ofJune 8, 1982, was proof of that, and further stated thathe had given the Union a proposal to consider andwanted to meet with the Union to discuss "contractissues and wages."On July 22, 1982, the Union filed the unfair laborpractice charges in this case.There have been no further meetings between the par-ties or correspondence pertinent to this case.I shall now set out the evidence pertaining to the threedifferences between the Respondent's September 29 andJune 8 contract proposals which Scott told the unionrepresentative about.B. The Limitation on the Union 's Access to Visit theEmployeesA description of the two instances which Scott toldthe Union compelled him to propose the 3-day notice re-quirement before a union representative would be al-lowed access to the Respondent's facilities follows.In August 1981 Business Representative Johnston re-ceived a telephone call from employees at the Compa-ny's Shelton facility saying that they were very upsetand asked him to come to that facility which he did.Johnston was informed by the employees that they werebeing harassed and pressured by supervision while work-ing in one of the Company's fields and that they had leftone of their coworkers, a female employee, at the work-site crying. Johnston asked Supervisor Buzzard for per-mission to visit the jobsite for the purpose of determiningwhether the lady who had been left crying was alright,because, Johnston explained to Buzzard, since the em-ployee was using a machete that if she was very upsetthat she could be a safety hazard to both herself and theother employees on the job. Buzzard, after initially refus-ing Johnston permission to visit the jobsite, acquiescedand personally showed him where the jobsite was locat-ed. Upon arriving at the site Johnston stayed in his auto-mobile which was parked on the roadway, and after ob-serving that the employees all seemed to be alright, leftwithout even speaking to any of the employees or goingonto the jobsite.Early in November 1981 Union Representatives John-ston and Lowery received a phone call from employeesat the Company's Shelton facility, stating that the Re-spondent was assigning nonunit workers to do theirwork and asked Johnston and Lowery to meet with thethree ways he mentioned at the June 8 meeting and testified that all ofthe other changes in the June 8 proposals were "inadvertent." In present-ing this testimony Scott in terms of his testimonial demeanor did not im-press me as a truthful witness. Moreover, it is inherently implausible thatScott could have inadvertently made the approximately 13 or 14 addi-tional changes, some of which were substantial, and others even thoughthey were not substantial consisted of the addition or deletion of one or,more words. I also note that when Johnston on July 12 mentioned theseadditional changes to Scott that Scott did not offer to delete them, as hepresumably would have done if in fact he had inserted them into the June8 proposal inadvertently.employees during their lunch period. Johnston andLowery immediately went to the Shelton facility. Theyobserved that the production line where the union stew-ard was working was shut down for repairs and that thesteward was not working. They walked into the yardand asked the union steward for the time of the employ-ees' lunch period and immediately returned to their auto-mobile to wait for the lunch hour. While waiting in theirautomobile they were approached by Supervisor Buz-zard who asked why they were there. They told himthey just wanted to meet with the crew. Buzzard toldthem that they were supposed to notify him beforecoming onto company property to speak to the crew.Johnston and Lowery informed Buzzard that they hadjust asked the union steward for the time of the employ-ees' lunch break. Buzzard informed them that this wasinterfering with production and they had no business en-gaging in such conduct. Thereafter Johnston andLowery met with the employees on company propertyduring their lunch break, without objection.C. The Requirement That Employees Not Be Paid forTraveling to and From Their WorksitesRegarding the Company's acquisition of land situatedin Mossyrock, Washington, to grow Chistrmas trees,which Scott told the Union was his reason for proposingthat employees not be paid for the time they spent trav-eling between their worksites to and from the Respond-ent's facilities, the record reveals that due to urbanizationthe Respondent has been finding it extremely difficult toacquire land to grow trees which is situated near eitherof its two facilities and that since employees clock in andout of the Company's facilities that they are being paidfor a significant amount of nonproductive time travelingto and from the worksites. The record establishes that atthe time the Respondent offered its September 29, 1981proposal that employees had already been working forthe Respondent in the Mossyrock fields for 2 to 3months and in the Onalaska, Washington field, which isanother field located a substantial distance from the Re-spondent's facilities, for 1 to 2 months.D. The Limitation on the Union's Right toSubcontracting InformationRegarding the Respondent's proposal limiting its obli-gation to furnish subcontracting information to theUnion, the record reveals that in August 1980 the Unionasked the Respondent to furnish it with copies of all ofits contracts with independent contractors to do unitwork within the past 2 years; list of all tools, vehicles,and equipment provided by the Respondent to each suchcontractor and the terms on which provided; and a listof all bids submitted by the subcontactors for each parcelof land or type of work, and the terms of each bid. InMay 1981 this information was eventually furnished tothe Union. There have been no other requests by theUnion for subcontracting information.E. The Question PresentedThe question presented for decision in this case iswhether an agreement on a collective-bargaining agree-526 J. HOFERT CO.ment was reached on April 14, 1982, when the Unionnotified the Respondent of its acceptance of the Re-spondent's September 29, 1981 contract proposal. If so,then, as alleged in the complaint, the Respondent violat-ed Sec. 8(a)(5) and (1) of the Act by refusing since May11, 1982, to sign the agreement.7F. The Applicable Legal PrinciplesThe statutory duty to bargain in good faith, as definedin Section 8(a)(5) and Section 8(d) of the Act, imposesthe obligation to execute, on request, a "written contractincorporating any agreement," thus, where an employerand union have orally agreed to the terms and conditionsof a collective-bargaining agreement, either may be re-quired, on request, to sign a written agreement embody-ing the terms and conditions orally agreed to. H. J. HeinzCo. v. NLRB, 311 U.S. 514, 525-526 (1941). The law isalso settled that while there is no collective-bargainingcontract when a contract offer is withdrawn by a partyprior to its acceptance by the other party (Loggins MeatCo., 206 NLRB 303, 307-308 (1973)), that generally thenormal rules of offer and acceptance as applied in thecontext of commercial contracts do not apply in thosecollective-bargaining situations where a party rejects aproposed contract or offers a counterproposal and there-after accepts the other party's contract proposal whichwas never withdrawn. The Board's policy in this area, asset forth with approval by the court in Pepsi-Cola Bot-tling Co.,8is as follows:[A] contract offer is not automatically terminatedby the other party's rejection or counterproposal,but may be accepted within a reasonable timeunless it was expressly made contingent uponsome condition subsequent, or was subject to in-tervening circumstances which made it unfair tohold the offeror to his bargain.Under this policy, an offer, once made, will remainon the table unless explicitly withdrawn by the of-feror or unless circumstances arise which wouldlead the parties to reasonably believe that the offerhad been withdrawn.The basis for this policy, which differs from traditionalcontract principles, was briefly set out by the court inPepsi-Cola Bottling, supra at page 89, and is more fullyexplicated below.Collective-bargaining agreements are significantly dif-ferent from commercial contracts. As the Supreme Courtobserved (John Wiley & Sons, Inc. v. Livingston, 376 U.S.543, 550 (1964): "A collective bargaining agreement isnot an ordinary contract for the purchase of goods or7 The Charging Party contends that by refusing since July 12, 1982, tobargain with the Union over the employees' wages, pursuant to the con-tractual wage reopener provision, that the Respondent has committed anadditional violation of Sec. 8(a)(5) and (1) of the Act. I have not consid-ered this contention because this violation was not alleged in the com-plaint, it was not otherwise placed in issue during the hearing, and it wasnot sufficiently related to and intertwined with the allegations of thecomplaint to have been fully litigated and in fact was not fully litigated.I Pepsi-Cola Bottling Co. v. NLRB, 659 F.2d 87, 89-90 (8th Cir. 1981).Accord: Presto Casting Co. v NLRB, 708 F 2d 495 (9th Cir. 1983).services, nor is it governed by the same old common lawconcepts which control such private contracts." Accord:NLRB v. Donkin's Inn, 532 F.2d 138, 142 (9th Cir. 1976);Lozano Enterprises v. NLRB, 327 F.2d 814, 818 (9th Cir.1964). Rather, as the Supreme Court has explained(United Steel Workers of America v. Warrior & Gulf Navi-gation Co., 363 U.S. 574, 580 (1959)):A collective bargaining agreement is an effort toeffect a system of industrial self-government. Whenmost parties enter into a contractual relationshipthey do so voluntarily, in the sense that there is noreal compulsion to deal with one another, as op-posed to dealing with other parties. The choice isgenerally not between entering or refusing to enterinto a relationship, for that in all probability preex-ists the negotiations.Another critical difference flows directly from thescheme of the Act. Where commercial contracts are con-cerned, there is no public policy favoring or disfavoringthe consummation of such agreements; the parties arefree to bargain with complete freedom; their position canbe as extravagant or unreasonable as they please. Not sowith the parties to a collective-bargaining agreement.Where employees have opted for collective bargainingthe Act attributes special significance to the reaching ofa labor agreement. As the Supreme Court emphasized(Teamsters Local 24 v. Oliver, 358 U.S. 283, 295 (1958)):"The goal of federal labor policy, as expressed in theWagner and Taft-Hartley Act, is the promotion of col-lective bargaining to encourage the employer and therepresentative of the employees to establish, through col-lective negotiations, their own charter for the orderingof industrial relations, and thereby to minimize industrialstrife." See also Fibreboard Paper Products v. NLRB, 379U.S. 203, 209-211 (1964).It is in order to facilitate the establishment of such col-lective-bargaining regimes that the Act expressly imposesthe duty to bargain "in good faith." In other words, theparties are forbidden to be indifferent to the outcome oftheir bargaining. Instead, the Act "requires that the par-ties involved deal with each other with an open and fairmind and sincerely endeavor to overcome obstacles ordifficulties existing between the employer and the em-ployees to the end that employment relations may be sta-bilized and obstruction to the free flow of commerceprevented." Lozano Enterprises v. NLRB, 327 F.2d 814,818 (9th Cir. 1954).These differences explain the need for different rulesto govern the formation of labor and commercial con-tracts-in particular the rules about the offer and accept-ance of agreements. Where commercial contracts areconcerned, the common law rules is that an offer auto-matically terminates once the offeree has rejected it ormade an inconsistent counteroffer. This rule leaves theoffering party free to strike a bargain in a different quar-ter, secure in the knowledge he will not have to performon more than one agreement. No such problem arises,however, in connection with the bargaining over a laboragreement. Rather, the Board's rules, as described by thecourt in Pepsi-Cola Bottling, effectuate the purposes of527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act by facilitating the making of mutually satisfac-tory agreements between parties who are bound to dealexclusively with each other. Thus, the rules about the offerand acceptance of collective-bargaining contracts proper-ly provide that a contract offer does not automaticallyterminate with a rejection or counterproposal. An "offer,once made, will remain on the table unless explicitlywithdrawn by the offeror or unless circumstances arisewhich would lead the parties to reasonably believe thatthe offer had been withdrawn." Pepsi-Cola Bottling Co. v.NLRB, 259 F.2d 87, 90 (8th Cir. 1981). Accord: GeorgiaKraft Co. v. NLRB, 696 F.2d 1931 (lth Cir. 1983); Pen-asquitos Gardens, 236 NLRB 994, 995 (1978), enfd. 603F.2d 225 (9th Cir. 1979); and Presto Casting Co., 262NLRB 346 (1982), enfd. Presto Casting Co. v. NLRB, 708F.2d 495 (9th Cir. 1983).In sum, an offeree's rejection of a collective-bargainingproposal-or his tender of a counterproposal-does notoperate to render the original offer null and void. Thatproposal remains "on the table" for the offeree's accept-ance within a reasonable time, unless the offeror express-ly rescinds it before such acceptance, or unless circum-stances intervene which make it unfair to hold the of-feror to such a bargain.G. DiscussionAs described in detail supra, the Union in April 1982notified the Respondent that it was accepting the Re-spondent's September 29, 1981 contract proposal, as re-vised on October 2, 1981, referred to as the September29 contract proposal, and asked the Respondent to signthe agreement.9On May 11, 1982, the Respondent's gen-eral manager, Scott, responded by informing the Unionthat the Respondent would not comply with the Union'srequest because the September 29 contract proposal wasno longer on the bargaining table since it "was only openfor consideration through October 7, 1981," and "somesignificant changes in circumstances ...have renderedI I reject the Respondent's contention that the Union's letters to theRespondent of April 14 and 26 do not constitute an acceptance of theCompany's revised September 29 contract proposal, but constitute theUnion's offer to the Respondent to accept this proposal. The Union's let-ters when read together, by their expressed terms, unambiguously consti-tute an acceptance of the Respondent's September 29 proposal which theUnion asked the Respondent "to sign." If the Union thought that theCompany's September 29 contract offer had been previously withdrawn,and was offering it as its own offer, the Union would not, as it did,inform the Respondent "we have finally reached agreement" and askedthe Respondent "to sign" its copies of that proposal. Indeed the Respond-ent's response to the Union of May 11, 1982, reveals that the Respondentunderstood that the Union by its April 14 and 26 letters had accepted theRespondent's September 29 contract proposal. The fact that the Union atthe June 8, 1982 meeting when it was presented with the Respondent'snew contract proposal and when it was informed by General ManagerScott that the June 8 proposal differed in only three respects from theSeptember 29 proposal, indicated that it would review the terms of theJune 8 proposal, is not inconsistent with its position that it had a contractby virtue of its acceptance of the Company's September 29 proposal. Inthe face of the Respondent's adamant opposition to signing the Septem-ber 29 proposal, the Union, in the interest of industrial peace and harmo-ny, was merely attempting to resolve the dispute amicably (cf. F W.Means d Co. v. NLRB, 377 F.2d 683, 687 (7th Cir. 1967)), and havingdiscovered that General Manager Scott had falsely represented that therewere only three differences between the two proposals, the Union at thenext meeting between the parties sought the Respondent's signature onthe September 29 proposal.that proposal inappropriate." As a matter of fact, as de-scribed in detail supra, when the Respondent offered itsSeptember 29 proposal to the Union it advised the Unionthat the proposal would be automatically withdrawn if itwas not accepted by October 7, 1981,10 and, as furtherdescribed in detail supra, the Union rejected the Re-spondent's September 29 contract proposal by virtue ofits October 7, 1981 counterproposal.I am of the opinion that the Respondent's conductwhich postdates October 7, 1981, establishes that the Re-spondent intended that its September 29 contract propos-al remain on the bargaining table even though the Unionfailed to accept it by October 7, 1981. Thus, at no timebetween October 7, 1981, and its June 8, 1982 contractproposal did the Respondent ever replace the September29, 1981 contract proposal with another contract propos-al." Quite the opposite, as described in detail supra, inOctober 1981 and November 1981, immediately after theUnion's October 7 rejection of the September 29 con-tract proposal, the Respondent, through General Manag-er Scott, notified the Union that "you have my final pro-posal [referring to the September 29, 1981 proposal] andI have yours [referring to the Union's October 7, 1981counterproposal],"'2and told the Union that due to the10 The Union contends that the Respondent's September 29 contractproposal, as revised on October 2, 1981, constituted a new proposal sepa-rate and apart from the September 29 proposal, which the Union urgeswas still on the bargaining table in April 1982 because, unlike the Sep-tember 29 proposal, it did not contain an expiration date for the Union'sacceptance. The Union argues that the timing of the October 2 revisionsand the wording of the transmittal letter which accompanied those revi-sions created a new contract proposal, not conditioned by an acceptancedeadline. I do not agree. The October 7, 1981 deadline of the Union'sacceptance established by the transmittal letter accompanying the Sep-tember 29 proposal was unequivocal and the transmittal letter accompa-nying the October 2 revisions to this proposal states, "I have revised thefollowing areas of my September 29, 1981 proposal," thus indicating byits silence and unwillingness to withdraw the October 7 deadline for theUnion's acceptance. Even though the Union did not receive the revisionsuntil October 6, 1981, since they were sent by regular mail, it is undis-puted that the Union knew about the three revisions and the exact natureof those revisions as early as October 1, when Scott spoke to Lowery.Lowery did not indicate to Scott that it would be impossible for theUnion to act on the revised September 29 contract proposal prior to theOctober 7 deadline imposed by Scott for the acceptance of the offer.I As indicated supra, unlike a party who is negotiating for a commer-cial contract for goods and services, a party who is negotiating for a col-lective bargaining contract cannot withdraw his bargaining proposal andfail to replace it with a new proposal. Such conduct would constitute theend of collective-bargaining and, as such, would constitute a refusal tobargain in violation of Sec. 8(a)(5) of the Act. This remains true evenwhere, as here, an impasse in bargaining has occurred, for while an im-passe in bargaining allows the parties to engage in certain conduct, in-cluding the cessation of negotiations until the impasse is broken, it doesnot permit a party to withdraw his bargaining proposal without replacingit with a new proposal for "it is clear that an impasse is but one thread inthe complex tapestry of collective bargaining, rather than a bolt of a dif-ferent hue .... A genuine impasse is not the end of collective bargain-ing." Hi-Way Billboards, 206 NLRB 22 (1973).2 I have carefully considered the testimony of General Manager Scottthat his purpose in using this language in his November 2, 1981 letter tothe Union was not with the intent to "reinstate or rejuvenate" the Re-spondent's September 29 contract proposal. I have rejected this testimonybecause his testimonial demeanor was poor and because not only do thecircumstances fail to corroborate his self-serving testimony, but, viewedin their totality, the circumstances tend to refute his testimony. Thus, asdescribed supra, Scott never replaced the Company's September 29 con-tract proposal with a new proposal, as would have been expected if ScottContinued528 J. HOFERT CO.fact that negotiations were at an impasse that the Re-spondent intended to implement all of the terms of itsSeptember 29 contract proposal. In short, it is clear thatwhen the Respondent's bargaining tactic of placing atime limitation of October 7, 1981, on the Union's ac-ceptance of the September 29 contract proposal failed tosecure the Union's agreement to that proposal, that theRespondent did not withdraw the proposal from the bar-gaining table as would have been evidenced by the sub-stitution of another proposal, but instead Scott notifiedthe Union that "you have my final proposal [referring tothe September 29, 1981 proposal]" and announced thatthe Respondent intended to implement the terms of thisproposal. All of these circumstances, when considered intheir totality, persuade me that the Respondent's Septem-ber 29, 1981 contract proposal was not withdrawn andwas still on the bargaining table when the Union in April1982 notified the Respondent of its acceptance of thatproposak.The Respondent urges that even if its September 29,1981 contract proposal was not withdrawn from the bar-gaining table on October 7, 1981, that it terminated priorto the Union's acceptance in April 1982 due to the signif-icant lapse of time between the offer and the acceptanceand that, in any event, significant changes in circum-stances took place since September 29, 1981, which justi-fied the Respondent's refusal to sign the September 29,1981 contract proposal. I shall evaluate these conten-tions.As I have indicted previously, "a contract offer is notautomatically terminated by the other party's rejectionor counterproposal, but may be accepted within a rea-sonable time ...." Pepsi-Cola Bottling Co. v. NLRB,659 F.2d 87, 90-91 (8th Cir. 1981); Georgia Kraft Co. v.NLRB, 696 F.2d 931 (11lth Cir. 1983); Presto Casting Co.v. NLRB, 708 F.2d 495 (9th Cir. 1983). Here the Union'sacceptance of the Respondent's contract proposal came6-1/2 months after the proposal was placed on the bar-gaining table, a period of time which the Respondentcontends is unreasonable. In determining the reasonable-ness of the period between an outstanding offer and anacceptance it is not the length of time per se which gov-erns, rather it is the "surrounding circumstances" whichdetermines whether the time period is reasonable. SeeWorrell Newspapers, 232 NLRB 402, 406-407 (1977) (6months between offer and acceptance held reasonable);Salem News Publishing Co., 230 NLRB 927 (1977) (4months between offer and acceptance held reasonable);Scientific Research Co., 110 NLRB 393 (1954) (4 monthsbetween offer and acceptance held unreasonable); andLucas County Farm Bureau Cooperative Assn., 218 NLRB1150 (1975), supplemented 218 NLRB 1155 (1976) (3months between offer and acceptance held unreason-able).In the instant case the surrounding circumstances donot warrant a finding that the Respondent's September29 contract proposal lapsed with the passage of time.had really withdrawn that proposal from the bargaining table, instead henotified the Union that he intended to implement all of the terms of theSeptember 29 contract proposal and further notified the Union that theUnion had in its possession the Company's September 29 offer.Even after the Union by virtue of its October 7, 1981counterproposal had rejected the September 29, 1981contract proposal, the Respondent notified the Unionthat the September 29 proposal was still on the bargain-ing table and that it intended to implement all of theterms of that proposal. As a matter of fact the Respond-ent implemented a significant portion of that proposal-the economic package. The delay in the Union's accept-ance of the Company's September 29, 1981 proposal wascaused by the Union's belief that the parties during theSeptember 28 bargaining session had reached an agree-ment on all of the terms of a collective-bargaining con-tract which agreement was embodied in the Union's Oc-tober 7, 1981 contract proposal. When the Respondentrefused to sign a contract embodying the Union's Octo-ber 7, 1981 contract proposal, the Union, rather thanstrike the Respondent during the Respondent's peakseason, invoked the processes of the Board and filed anunfair labor practice charge contending that the Re-spondent was violating the Act by refusing to sign anagreed-upon contract. When the Board's General Coun-sel notified the Union that the Board would not issue acomplaint based on its charge, the Union promptly com-municated this to the employees who instructed theUnion to accept the Respondent's September 29, 1981contract proposal, which the Union did. In short, duringthe period prior to the Union's acceptance of the Re-spondent's September 29, 1981 contract proposal, the Re-spondent knew that the Union was actively attempting tosecure a collective-bargaining contract, albeit on termsmore favorable to the Union than the Company's Sep-tember 29 proposal. Yet at no time during this period didthe Respondent notify the Union that its September 29,1981 proposal had lapsed and was being replaced by anew proposal. Under all of the foregoing circumstances,I am persuaded that the Union's acceptance of the Re-spondent's September 29, 1981 offer was made within areasonable period of time. 13Regarding its contention that changed circumstancesnullified its September 29, 1981 contract proposal, theRespondent argues that the proposal lapsed due to a sig-nificant change in circumstances between the date theproposal was initially offered, October 2, 1981, and April14, 1982, the date of the Union's acceptance. More spe-cifically the Respondent relies on these alleged interven-ing circumstances: (1) "The Respondent's relative eco-nomic strength improved significantly [as] its seasonaleconomic peak had passed, lessening the impact of theUnion's potential economic coercion";'4(2) "Problemsis Scientific Research Co., 110 NLRB 393 (1954), and Lucas CountyForm Bureau Cooperative Assn., 218 NLRB 1150 (1975), supplemented 218NLRB 1155 (1976), cited by the Respondent are factually distinguishablein significant respects from the instant case. In those two cases after theunion rejected the employer's contract proposal the employer did not in-dicate that its contract proposal was still on the bargaining table andduring the hiatus between the employer's offer and the union's accept-ance in those cases, the union took no action either at or away from thebargaining table in an effort to secure a collective-bargaining agreement."4 The Respondent's most critical period of operation occurs duringOctober and November when it harvests its Christmas trees.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarose because the Union's representatives attempted tovisit employees without giving prior notice as requiredby the contract then in force";15(3) "As the Respondentbegan farming new lands situated at considerable dis-tance from its base of operations, it became aware of theserious problem caused by paying employees for theirtime in transit to these far fields";'6and (4) "The Re-spondent became aware that the availability of informa-tion on subcontractors was causing problems." 7I am of the opinion that the Respondent's contentionthat changed circumstances nullified its September 29,1981 contract proposal is without merit. "A mere changein bargaining strength does not make it unfair to hold theCompany to its [September 29, 1981] offer." Pepsi-ColaBottling Co. v. NLRB, 659 F.2d 87, 90 (8th Cir. 1981).'8L' As described in detail supra, once in August 1981 and once in No-vember 1981 union business representatives visited the Respondent'spremises and talked to employees, with no interruptions in production,but in doing so failed to comply with the existing contractual limitationregarding prior notification to the Respondent.is The record, as described in detail supra, establishes that the Re-spondent began farming these distant farm lands well before offering itsSeptember 29, 1981 contract proposal. Scott during the June 8, 1982meeting, as I have found supra, told the Union that it was his acquisitionof the fields near Mossyrock, Washington, some 65 miles from the Com-pany's Olympia facility, which caused him to change his mind about con-tinuing to pay for the time the employees spend going to and from theCompany's facilities and these fields. It is undisputed that the Respondentemployed employees to cultivate these fields as early as the spring of1981, as well as to cultivate fields in Onalaska, Washington, some 57miles from the Olympia facility, as early as August 1981. Thus, prior toseveral months of exposure to the problem posed by the farming of landlocated at a considerable distance from its facilities and presumably fore-saw this problem during the period it was considering leasing these lands.I also note that the Respondent had the contractual right to subcontractout this work if the payment of travel time to its employees proved to beeconomically unfeasible and, as a matter of fact, exercised this option atthe Mossyrock field.I The record establishes, as described in detail supra, that the informa-tion involved was furnished by the Respondent to the Union in May1981, 5 months prior to the Company's September 29 contract offer.Scott testified that after this information was furnished to the Union thathe discovered that some of the information "was out and about" and wascausing dissention among the subcontractors. Scott failed to testify whenhe discovered that this information was allegedly released to third partiesor how he discovered this. His testimony concerning this matter wasvague; it was entirely lacking in specificity and was not given in whatappeared to be a sincere manner. I also note that when Scott during theJune 8, 1982 meeting was asked by the Union why he was proposing anew contract provision which limited the Union's right to subcontractinginformation, that Scott did not explain that in the past this informationhad gotten into the hands of third parties, rather he simply stated thatthis information was none of the Union's business. Under the circum-stances I am persuaded that Scott's testimony that he discovered thatsome of the information furnished to the Union about the Company's sub-contractors in May 1981 "was out and about" is not credible. In anyevent I am convinced that, even if in fact Scott was informed that thisinformation had gotten into the hands of third parties, he was told thisprior to making the Respondent's September 29 contract proposal. For,as I have indicated supra, Scott significantly failed to testify that he madethis discovery after the September 29, 1981 proposal and inasmuch as theinformation involved was furnished to the Union 5 months prior to theSeptember 29 contract proposal, presumably this discovery was madewell before that date.18 The court in Pepsi-Cola noted that in Hickinbotham Bros. Ltd., 254NLRB 22 (1981), cited by the Respondent, "the employer expressly with-drew and changed its earlier bargaining proposals before the Union's ac-ceptance." Pepsi-Cola Bottling Co. v. NLRB, 659 F.2d 87, 90 (8th Cir.1981) fn. 5.Accord: Presto Casting Co. v. NLRB, 708 F.2d 495 (9thCir. 1983). The other intervening circumstances relied onby the Respondent when coupled with the change in theRespondent's bargaining strength are insufficient to war-rant the conclusion that it would be unreasonable to bindthe Respondent to its September 29, 1981 contract pro-posal. Thus, As I have discussed in detail supra, the solechange in circumstance which took place between thedate of that offer and the Union's acceptance is the factthat in November 1981 union business representativesvisited the Respondent's premises on one occasion andtalked to employees, without interfering with production,but in violation of the existing contractual notification re-quirement. Compare this situation with Associated Print-ers, 225 NLRB 619 (1976), cited by the Respondent,which is factually distinguishable in several significantrespects from the instant case and where the Boardfound that "numerous intervening events" had "signifi-cantly altered the relationship between the parties."In summation, I conclude that the Respondent's Sep-tember 29, 1981 contract proposal remained viable onApril 14, 1982, when the Union accepted it, because theRespondent's conduct establishes that the Respondent in-tended that this proposal remain on the bargaining tableeven though the Union failed to accept it by the October7, 1981 acceptance deadline and because the circum-stances do not indicate that the parties could have rea-sonably considered the offer withdrawn. I therefore find,as alleged in the complaint, that the Respondent sinceMay 11, 1982, has violated Section 8(a)(5) and (1) of theAct by refusing to sign a written collective-bargainingagreement embodying the terms of the April 14, 1982oral agreement reached by the parties.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of the Respondent consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.All employees at Respondent's Olympia and Shel-ton, Washington facilities; excluding office clerical,casual, and professional employees, guards and su-pervisors as defined in the Act.4. During all times material the Union has been, and is,the exclusive representative of the employees in theaforesaid unit, for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.5. By failing and refusing to sign the collective-bar-gaining agreement reached with the Union embodyingthe terms of an oral agreement reached by the parties onApril 14, 1982, the Respondent since May 11, 1982, hasviolated Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.530 J. HOFERT CO.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(5)and (1) of the Act by failing and refusing since May 11,1982, to sign the collective-bargaining agreement em-bodying the terms of an oral agreement reached on April14, 1982, and, in order to effectuate the policies of theAct, I shall recommend that the Respondent cease anddesist from engaging in such unlawful activity and thaton request, it sign said collective-bargaining agreementforthwith H. J. Heinz Co. v. NLRB, 311 U.S. 514 (1941).In addition, I shall recommend that the Respondent giveeffect to the terms of said agreement retroactive to May11, 1982, as provided for in the agreement,' and I shallrecommend that the employees be made whole for anylosses they may have suffered by reason of the Respond-ent's failure to execute and sign the aforesaid agreement,with interest thereon to be computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651 (1977). Seegenerally Isis Plumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]II The agreement provides that it "shall become effective upon its exe-cution,"531